DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d) and 35 USC §371(c), which papers have been placed of record in the file. 
The present application, 16/463,512, filed on 23-May-2019, claims priority from Chinese application CN201810148395.8, filed on 13-February-2018.
The present application is also a national stage entry of international WIPO/PCT application PCT/CN2018/113910, filed on 5-November-2018.
Therefore, the present application is granted a prima facie effective filing date of 13-February-2018.

Information Disclosure Statement
The following information disclosure statements (IDS) have been considered by the Examiner and made of record in the application file:
IDS# 1, filed on 23-May-2019 (6 references).
IDS#2, filed on 26-January-2021 (5 references).
IDS#3, filed on 10-May-2021 (19 references).

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 23-May-2019 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-10 are now pending in the present application. 

Double Patenting
Claims 1, 3 and 7-10 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 11,085,993 B2 (Tan)
Claim 1: An apparatus of rapid-positioning with curved light surface, comprising: 
a transmitter; and
a receiver; 
wherein the transmitter is capable of emitting an optical signal to the receiver, the receiver is capable of receiving the optical signal emitted by the transmitter, the apparatus of rapid-positioning with curved light surface determines a position of the receiver according to the optical signal received by the receiver; 
wherein the transmitter comprises: 
a light emitter capable of emitting optical signals with at least two flicker frequencies; and 
a hollow hemispherical cover provided with a plurality sets of opaque regions, each set of the opaque regions comprising a fixed-angle opaque section and a variable-angle opaque section, a region between the fixed-angle opaque section and a starting position of the opaque region being a light transmission region, and a region between the fixed-angle opaque section and the variable-angle opaque section being a light transmission region, and center angles corresponding to each are of the fixed-angle opaque section on any latitude line of the cover being the same, and center angles corresponding to each are of the variable-angle opaque section on the latitude line of the cover monotonically increases or decreases as the latitude of the cover increases.
Claim 1: An apparatus of positioning with curved light surface, comprising 
a transmitter and 
a receiver, 
wherein the transmitter is capable of transmitting optical signals to the receiver, the receiver is capable of receiving the optical signals transmitted by the transmitter, the apparatus of positioning with curved light surface determines a position of the receiver according to the optical signals received by the receiver, 
wherein the transmitter comprises 
a light emitter, which is capable of emitting signals of at least two flashing frequencies; and 
a hemispherical cover, the cover is provided with a fixed-angle opaque region and a variable-angle opaque region, a region between the fixed-angle opaque region and the variable-angle opaque region defines a light passing region, each radius angle of each arc generated by an intersection of each line of latitude of the cover and the fixed-angle opaque is the same, and each radius angle of each are generated by an intersection of each line of latitude of the cover and the variable-angle opaque region monotonically increases or decreases as the latitude increases.
Claim 2: The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the number of species of the flicker frequency is the same as the number of the opaque regions.
Claim 2: The apparatus according to claim 1, wherein the fixed-angle opaque region comprises a first fixed-angle opaque region and a second fixed-angle opaque region, and perpendicular projections of these two regions on a bottom circle of the cover are sectors.
Claim 3: The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the plurality sets of opaque regions are disposed on the cover at equal intervals.

Claim 3: The apparatus according to claim 1, wherein a perpendicular projection of the variable-angle opaque region on a bottom circle of the cover is surrounded by three arcs, one are is centered on a center of the bottom circle of the cover, the other two arcs intersect at the center of the bottom circle and respectively intersect with two ends of the first arc.
Claim 4: The apparatus of rapid-positioning with curved light surface according to claim 1, wherein an orthographic projection of the fixed-angle opaque section on a bottom circle of the cover is a sector, and center angles corresponding to the fixed-angle opaque sections of different opaque regions are different.
Claim 4: The apparatus according to claim 3, wherein radius angles of the other two arcs are the same, and the other two arcs protrude toward the first arc.
Claim 5: The apparatus of rapid-positioning with curved light surface according to claim 1, wherein an orthographic projection of the variable-angle opaque section on the bottom circle of the cover is enclosed by two arcuate edges and a straight edge, and one of the arcuate edges is centered on a center of the bottom circle of the cover, and the other of the arcuate edges and the straight edge intersect at the center of the bottom circle.
Claim 5: The apparatus according to claim 1, wherein the transmitter is at least provided with a controller, a driving device, a stationary base, and a rotary base; the controller is coupled to the driving device and is configured to control an operation of the driving device; the driving device is connected to the rotary base and is configured to drive the rotary base to rotate at a preset angular velocity; and the rotated base is fixed connected to the cover and is capable of driving the cover to rotate synchronously when rotating.
Claim 6: The apparatus of rapid-positioning with curved light surface according to claim 5, wherein the other of the arcuate edges is convex or concave toward the first arcuate edges.
Claim 6: The apparatus according to claim 5, wherein the transmitter is further provided with a rotation detector configured to detect a rotation period of the rotary base, and the controller controls the light emitter to emit optical signals with alternating flashing frequencies in successive rotation periods based on the detection result of the rotation detector.
Claim 7: The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the transmitter is at least provided with a controller, a driving device, a base and a rotary base; the controller is connected to the driving device and is configured to control an operation of the driving device; the driving device is connected to the rotary base and is configured to drive the rotary base to uniformly rotate at preset angular velocity; the rotary base is fixedly connected to the cover, and when the rotary base rotates, the cover can be driven to rotate synchronously.
Claim 7: The apparatus according to claim 6, wherein the rotation detector comprises an light coupler and a light blocking plate, the light coupler is provided with a notch; and the light blocking plate is positioned on the rotary base and a position thereof corresponds to the light coupler, when the rotary base rotates, the light blocking plate is capable of passing through the notch of the light coupler.
Claim 8: The apparatus of rapid-positioning with curved light surface according to claim 7, wherein the transmitter is further provided with a rotation detecting unit configured to detect a rotation angle of the rotary base, and the controller controls the light emitter to have different flicker frequencies in a time period during which adjacent opaque regions are swept according to a detecting result of the rotation detecting unit.
Claim 8: The apparatus according to claim 1, wherein the receiver is at least provided with a receiving single chip microcomputer (SCM), 
Claim 9: The apparatus of rapid-positioning with curved light surface according to claim 8, wherein the rotation detecting unit comprises an optical coupler and a light blocking plate, the optical coupler is provided with a notch; and the light blocking plate is located on the rotary base and a position thereof corresponds to the optical coupler, and the light blocking plate is capable of passing through the notch of the optical coupler when the rotary base rotates.
Claim 9: A method of positioning with curved light surface, employing the apparatus of position with curved light surface according to claim 1, wherein the transmitter transmits optical signals with a preset flashing frequency via the light emitter, the optical signals pass through the opaque region of the cover to generate a shadow; the transmitter activates a driving device to rotate the cover at a preset angular velocity; the receiver receives the optical signals at a preset sampling frequency and obtains a shadow width and a frame length of the variable-angle opaque region by means of analog-to-digital conversion of an optical sensor; and a receiving single chip microcomputer in the receiver calculates a position of the receiver according to preset information.
Claim 10: The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the receiver is at least provided with a receiving single chip microcomputer, an optical sensor, and a wireless module; the optical sensor is configured to receive the optical signal emitted by the transmitter; the receiving single chip microcomputer is connected to the optical sensor and configured to processe information of the optical signal received by the optical sensor; the wireless module is connected to the receiving single chip microcomputer, configured to receive an information processed result of the receiving single chip microcomputer, and send the information processed result to a server.
Claim 10: The method according to claim 9, wherein the preset information at least comprises a radius of the cover, diameters of circles that contain the symmetric arcs of the variable-angle opaque region, a rotational speed of the rotary base, a radius angle of the arc generated by the intersection of the fixed-angle opaque region and an arbitrary latitude line of the cover, height of the transmitter, and a vertical height difference between the transmitter and the receiver.


Claims 1, 3 and 7-10 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-10 of Tan et al. (United States Patent # US 11,085,993 B2), hereinafter Tan, in view of Newhall (United States Patent # US 2,281,790).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Tan, claim 1, recites or suggests all of the limitations of independent claim 1 except that the hemispherical cover is disclosed to comprise a single set of fixed-angle and variable-angle opaque regions with interspersed transmissive region, rather than a plurality of sets of such regions as claimed. The use of duplicative sets in analogous apparatus was well known in the art, however, and for example:
Newhall discloses a luminous display apparatus comprising an analogous mask with opaque and transparent regions:

    PNG
    media_image1.png
    231
    227
    media_image1.png
    Greyscale

The illustrative mask comprises two pairs of variable-angle and fixed angle regions distributed over the circumference of the mask [Fig. 4; Page1, Col.1, 1-5; Page 4, Col. 1, 45-57].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a mask in which at least two sets of 
Consider claim 3 and as applied to claim 1: Newhall discloses sets disposed bilaterally on the mask (equally spaced [Newhall: Fig. 4].
Consider claim 7 and as applied to claim 1: The additional limitations of this claim are taught or suggested by Tan, claim 5.
Consider claim 8 and as applied to claim 7: The additional limitations of this claim are taught or suggested by Tan, claim 6.
Consider claim 9 and as applied to claim 8: The additional limitations of this claim are taught or suggested by Tan, claim 7.
Consider claim 10 and as applied to claim 9: The additional limitations of this claim are taught or suggested by Tan, claim 8.

	
Claim Objections
Objection is made to claims 1, 3, 4, 8 and 10 because of the following informalities:  
 Regarding claim 1: The phrase “….cover provided with a plurality sets of opaque regions….” [line 11] is awkward and appears to be missing a word.  “….provided with a plurality of sets…..” is suggested.  The term “center angles” [line 
Regarding claim 3: This claim also uses the phrase: “…. plurality sets of opaque regions….”  [line 2]. See discussion for claim 1.
 Regarding claim 4: The phrase “….different opaque regions are different.” [line 4], should be “….different opaque region sets are different” for antecedent basis clarity.
 Regarding claim 8: The phrase “….adjacent opaque regions are swept…” [line 4], should be “….adjacent opaque region sets are swept….” for antecedent basis clarity. 
Regarding claim 10: The claim recites in part: “….configured to processe information….” [line 5] and which should be: “….configured to [[processe]] process….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 USC §112(b), as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 Claim 1 recites in part: “….a starting position of the opaque region…..”, [line 13] where the opaque region has no clear antecedent, since the claim explicitly 
 Claim 2 recites in part: “…..the opaque regions.” [line 2-3] where the meaning of an opaque region is unclear.  The base claim specifies a plurality of opaque region sets, each sect comprising a fixed-angle opaque section and a variable-angle opaque section.  It is unclear to which of these an “opaque region” refers.
 Claim 5 recites in part: “….on the bottom circle….” [line 2-3] for which there is no antecedent in the claim or in the base claim.
 Claims 2-10 are rejected as depending from a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Trump (U.S. Patent # US 3,400,275 A) disclosing an optical encoder having a common light source located in a rotatable shuttered housing.
Bissett (U.S. Patent # US 3,227,882 A) disclosing an identification system using repetitively modulated infrared energy.
Laski et al. (U.S. Patent Application Publication # US 2019/0044616 A1) disclosing techniques for resolving an angle of a transmitter and angle of a receiver in optical communication used to determine position of a vehicle.
Dong et al. (U.S. Patent Application Publication # US 2019/0041490 A1) disclosing a positioning light beam emission system and method.
Nishimoto et al. (U.S. Patent Application Publication # US 2017/0336596 A1) disclosing an advanced optical gimbal.
Tan et al. (U.S. Patent Application Publication # US 2017/0078852 A1) disclosing an indoor positioning device and method.
Gopalakrishnan et al. (U.S. Patent Application Publication # US 2012/0162633 A1) disclosing a coordinate determination method for object involving positioning detection circuitry to determine coordinate of object based on four linear distance differences and calibration data.
Kim et al. (U.S. Patent Application Publication # US 2005/0033474 A1) disclosing a robotic system with optical positioning.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684